REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office Action is in response to applicant’s amendment filed on July 6, 2021, which has been entered into the file.  
By this amendment, the applicant has amended 1, 5, 7-8, 11, 12, 14 and 15, and has canceled claims 6 and 13.  
Claims 1-5, 7-12 and 14-15 remain pending in this application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references, none has disclosed a system for lens-free imaging that is comprised of a processor in communication with a lens-free image sensor wherein the processor is programmed to operate the image sensor to obtain a hologram H, generate from the hologram a reconstructed image X and phase W at a focal depth z using an assumption of sparsity of objects in the reconstructed image X wherein the reconstructed image X and the phase at the focal depth z are generated by solving a specific equation set forth in claims 1, 5 and 12.  In a different embodiments, the instant application also teaches a method of holographic reconstruction of an image (as in claim 5) and a method of holographic reconstruction of images at a plurality of focal depths (as in claim 12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872